Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-8 in the reply filed on November 03rd, 2021 are acknowledged. Claim 1 has been amended. Claims 9-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-8 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirler (US 2006/0118864, hereinafter as Hirl ‘864) in view of Lin (US 2018/0006013) as an evidence.
Regarding Claim 1, Hirl ‘864 teaches a power semiconductor device, comprising: 
a semiconductor substrate (Fig. 3, (4); [0004]), comprising an active device region (18; [0038]) and a junction termination region (19; [0038] and [0059]), wherein the junction termination region is bounded by a side edge of the semiconductor substrate, the junction termination region further comprising: 
a substrate layer formed of a first dopant type (N-type); 
a well layer (30; [0039]), disposed on the substrate layer, and formed of a second dopant type; 
a conductive trench assembly (21; [0038]), disposed in the junction termination region, and comprising a plurality of conductive trenches (21), and extending from above the substrate layer and through the well layer; and 
a metal layer (29; [0039]), electrically connecting the conductive trench assembly to the well layer (see Fig. 3), wherein the metal layer comprises: a set of inner metal contacts (29), electrically connecting a set of inner regions (24; [0039] of the well layer to a first set of trenches of the conductive trench assembly; and 
an outer metal contact (29; [0039]), the outer metal contact electrically connecting an outer region (26; [0039]) of the well layer to a second set of conductive trenches of the conductive trench assembly, wherein the outer region borders the side edge (see Figs. 2 and 3).  
Thus, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the inner metal contacts are arranged in staggered fashion with respect 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner metal contacts and the outer metal contact
that can be arranged in any order, therefore the inner metal contacts arranged in staggered fashion with respect to one another and the outer metal contact is staggered with respect to a nearest of the inner metal contacts involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the inner metal contacts and the outer metal contact in staggered fashion arrangement in order to enhance the device's ESD performance as tested under applicable standardized ESD testing conditions while still satisfying the design rules associated with the particular process technology used in its fabrication (see para. [0030] and [0036]) as suggested by Lin (US 2018/0006013) as an evidence.

Regarding Claim 2, Hirl ‘864 teaches the set of inner metal contacts and the outer metal contact (29) comprising a plurality of metallic rings, arranged in concentric fashion (see Fig. 2).  

Regarding Claim 3, Hirl ‘864 teaches the substrate layer (4) comprises N-doped layer, and the well layer (30) comprises a p-doped layer (see Fig. 3).  

Regarding Claim 4, Hirl ‘864 teaches the second set of conductive trenches (21) comprises two to four conductive trenches (see Fig. 2).  

.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirl ‘864 (and Lin’s reference as an evidence) as applied to claim 1 above, and further in view of Tsukanov (US 2004/0124489, hereinafter as Tsuk ‘489).
Regarding Claim 5, Hirl ‘864 teaches a breakdown voltage (see para. [0039).
Thus, Hirl ‘864 is shown to teach all the features of the claim with the exception of explicitly the limitation: “above a breakdown voltage of 200 V”.  
However, Tsuk ‘489 teaches a operate voltage is at 100-1200 Volts or more (see para. [0014]-[0015]) which overlaps the claim range of above a breakdown voltage of 200 V.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hirl ‘864 by having the breakdown voltage of above 200 V in order to improve the characterization of the power devices (see para. [0009] and [0014]) as suggested by Tsuk ‘489.

	Regarding Claim 6, Tsuk ‘489 teaches one metal oxide semiconductor field effect transistor (MOSFET) (see Fig. 10, (600); [0045]-[0047] and [0068]).  

Regarding Claim 7, Tsuk ‘489 teaches a operate voltage is at 100-1200 V or more (see para. [0014]-[0015]) which overlaps the claim range of above a breakdown voltage of 200 V.

Response to Arguments
rd, 2021, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829